Paine, J.
The only question presented on this appeal is, whether the case made against the defendants Taylor and Ereiss was such as to justify the direction given to the jury to find a verdict in their favor. I do not think it was. They were both members of the committee appointed by the State Fireman’s Association to make the necessary arrangements for holding the annual tournament. It is'true, they did not act personally in contracting with the plaintiff, the committee having delegated its authority to a sub-committee composed of Sgpencer and LeitcJi. But the latter, in making the contract, were acting as agents of the committee, so that the liability of the whole committee is the same as though all had acted in making the contract. It was not claimed that the contract was not within the scope of the committee’s authority, or of that delegated to the sub-committee. On the contrary, it is conceded that the well was necessary to the tournament, and it was used for that purpose. It is conceded that the State Fireman’s Association was not incorporated at this time, and had no legal existence, so that it could contract or be sued as such. And where such is the case, a committee which assumes to contract for services for such an irresponsible, intangible association, must become personally liable, else there is no liability whatever. One professing to act as agent, if he does not bind his principal, binds himself. Dennison v. Austin, 15 Wis. 334. And it can make no difference that the reason why he does not *541bind bis principal, is because tbe principal for wbom be professes to act bas no existence.
It is not to be presumed in tbis case tbat tbe plaintiff contracted upon tbe credit of the association. And there is proof tending to show, tbat, although be fully understood tbat the committee was acting for tbe association, yet be relied on tbe personal liability of tbe committee, including Ta/ylor and Kreiss.
Tbe case is not distinguishable in principle from tbat of McCartee v. Chambers, 6 Wend. 649, where tbe committee, acting by an agent, as in tbis case, were all held personally liable. Such a rule is salutary, and tends to the promotion of justice, by preventing tbe procurement of services from too incautious and confiding laborers, by putting forward an irresponsible committee to act for an irresponsible public gathering.
By the Court. —The judgment is reversed, and a new trial ordered.